Case 4:19-mj-01459 Document 3 Filed on 08/07/19 in TXSD Page 1 of 1

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

 

Motion and Order for Admission Pro Hac Vice

 

 

 

 

Division Houston Case Number 19-MJ-1459

 

United States of America

 

 

 

 

 

 

 

 

 

On a separate sheet for each sanction, please supply the full particulars.

United States Caurts
versus Southern District of Texas -
Camilo Davila FILED
AUG 07 2019
—, David Bractey,Cterk of Court
Lawyer’s Name Drew Findling ee ee
Firm The Findling Law Firm, P.C.
Street 3490 Piedmont Road, Suite 600
City & Zip Code Atlanta, Georgia 30305
Telephone & Email (404) 460-4500, Email: drew@findlinglawfirm.com
Licensed: State & Number Georgia 260425
Federal Bar & Number
Name of party applicant seeks to Camilo Davila
appear for:
Has applicant been sanctioned by any bar association or court? Yes No v

 

 

| oe d
Dated: y I, 4 Signed: A | So |

 

 

C/

 

The state bar reports that the applicant’s status is: Gc\ 2

 

Dat

 

 

ed: g| 7| IA Clerk’s signature HO

 

 

Order

 

 

This lawyer is admitted pro hac vice.

 

Dated:

 

 

United States District Judge
